Citation Nr: 0406575	
Decision Date: 03/12/04    Archive Date: 03/19/04	

DOCKET NO.  02-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a total disability 
rating based upon individual unemployability due to service-
connected disability (TDIU).




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  At all times during the pendency of this appeal, the 
veteran is shown to have Level I hearing loss for each ear in 
accordance with the VA Schedule for Rating Disabilities.

3.  The veteran is not shown to be unemployable or unable to 
attain or maintain substantially gainful employment solely by 
reason of service-connected disabilities of hearing loss and 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased (compensable) 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85 (2003).

2.  The criteria for an award of TDIU have not been met.  
38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

The veteran filed his initial claim for service connection 
for hearing loss in July 2000 and the claim was initially 
denied in September 2000, all prior to the adoption of the 
VCAA.  The veteran was notified of the VCAA and the duties to 
assist and notify.  He was also informed of the evidence 
necessary to substantiate his claim and offered assistance in 
obtaining such evidence in notification posted to him in 
October 2001.  The RO collected the service medical records, 
provided the veteran an audiometric examination, and obtained 
an opinion consistent with 38 U.S.C.A. § 5103A(d)(2).  
Thereafter, the claim was readjudicated, and service 
connection for hearing loss was granted in March 2002.  VCAA 
notice was thus provided before the rating decision appealed 
was issued.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The rating appealed was actually an allowance of the benefit 
sought; service connection for hearing loss.  The veteran 
subsequently appealed the assigned evaluation.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran was subsequently provided the laws and 
regulations implementing VCAA, governing compensable 
evaluations for hearing loss, and governing awards of TDIU in 
the rating decision of May 2002, and statements of the case 
in May and December 2002, and February and May 2003.  All 
known available evidence relevant to these claims has been 
collected for review, including private medical evidence, and 
VA medical records, and the veteran has submitted other 
evidence and argument in his behalf.  The evidence on file 
does not indicate nor does the veteran contend that there 
remains any additional evidence relevant to either claim 
which has not been collected for review.  The veteran has 
been provided a VA examination which is adequate for rating 
purposes.  The Board finds that the veteran has been informed 
of the evidence which he must present and of the evidence 
which VA would collect on his behalf, and that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation benefits.  The provisions of the 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Where an award of service connection has been granted, and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged," if supported by the 
competent evidence on file.  38 C.F.R. § 4.2; Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Evaluations of defecting hearing range from noncompensable to 
100 percent based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric testing 
in the relevant frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz) (the frequencies relevant to 
hearing speech).  To evaluate the degree of disability from 
bilateral service-connected hearing loss, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VII.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Total disability will be considered to exist where there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 3.341.  The ability to 
overcome the handicap of disability varies widely among 
individuals.  The rating, however, is based primarily on the 
average impairment of earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it.  Full 
consideration must be given to the unusual physical or mental 
defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Total disability ratings may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, it shall be rated at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration 
shall be provided to veterans who are unemployed by reason of 
service-connected disabilities, although they fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b).

Analysis:  With respect to the proper evaluation of the 
veteran's service-connected bilateral hearing loss, there are 
two audiometric examinations on file.  The first examination 
performed by Kaiser-Permanente in April 2000 indicated 
essentially normal hearing for both ears at 1,000 and 
2,000 Hertz with hearing loss demonstrated by pure tone 
decibel thresholds of 55 at 3,000 Hertz and 95 at 4,000 Hertz 
for each ear.  Speech discrimination was good at 100 percent 
for the right ear and 96 percent for the left ear.  Using the 
results of this testing in evaluating the veteran's hearing 
loss in accordance with the applicable criteria at 38 C.F.R. 
§ 4.85, Table VI, the average pure tone decibel threshold of 
the relevant frequencies from 1,000 through 4,000 Hertz was 
41 decibels for each ear.  41 decibels with speech 
discrimination for the right ear of 100 percent and for the 
left ear at 96 percent reflects Level I hearing for both 
ears.  Table VII provides that Level I hearing for both ears 
warrants a noncompensable evaluation.

VA audiometric testing in October 2001 recorded the decibel 
thresholds for the relevant frequencies of 1,000 through 
4,000 Hertz to be 15, 10, 65 and 90 for the right ear, and 5, 
10, 55 and 95 for the left ear.  Speech discrimination was 
96 percent for the right ear and 100 percent for the left 
ear.  Although not identical to the test results produced 
earlier at Kaiser-Permanente, the decibel threshold average 
for the right ear of 45 combined with speech discrimination 
of 96 percent for the right ear equates to Level I hearing, 
and the decibel threshold average of 41 combined with speech 
discrimination of 100 percent for the left ear also equates 
to Level I hearing.  Consistent with the results of the 
Kaiser-Permanente testing, the VA audiometric examination 
resulting in Level I hearing for each ear warrants a 
noncompensable evaluation.

Although the veteran has argued that these examination 
reports describe his hearing loss as severe and significant, 
such descriptive terms do not take precedence over the 
mechanical formula provided for evaluating hearing loss 
disability for VA purposes.  The veteran was provided a 
10 percent evaluation for tinnitus but a compensable 
evaluation for bilateral hearing loss is not warranted in the 
absence of audiometric testing which shows a greater average 
decibel threshold loss for the relevant frequencies and/or a 
with a lower percentage of speech discrimination in 
accordance with 38 C.F.R. § 4.85, Tables VI and VII.  In the 
absence of such objective testing showing a greater loss of 
hearing, a compensable evaluation is not warranted.

With respect to the veteran's claim for TDIU, the Board takes 
note of the veteran's argument that he has lost income as a 
result of hearing loss disability and tinnitus.  In support 
of this argument, the veteran submitted a statement of Social 
Security earnings which demonstrated a steadily increasing 
income until 1992, with no income for 1993 through 1995, and 
varying income from 1996 forward.  The veteran wrote arguing 
that he was currently employed earning approximately $18,000 
per year.  Although the veteran argues that his loss of 
employment and loss of income is solely attributable for 
hearing loss disability and tinnitus, he has submitted no 
objective evidence which in any way substantiates this 
argument.  He was, during the pendency of this appeal, 
provided ample opportunity to do so.  The Board certainly 
finds it unlikely that the veteran remained unemployed or 
underemployed for years solely as a result of hearing loss 
disability as presently reflected in audiometric examinations 
and tinnitus.  In any event, the veteran himself reports 
continuing employment with an annual wage of approximately 
$18,000 and this fact alone reveals that he is not 
unemployable or unable to attain or maintain any 
substantially gainful employment due to service connected 
disability.

The schedular criteria for an award of TDIU requires a single 
service-connected disability rated at 60 percent or higher 
or, if there are two or more disabilities, one ratable at 
40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The 
veteran's single 10 percent evaluation for tinnitus does not 
meet nor even closely approximate the schedular criteria for 
an award of TDIU.  There is certainly no evidence that the 
veteran's service-connected bilateral hearing loss and 
tinnitus requires continuous medical treatment or frequent 
periods of hospitalization nor is there any objective 
evidence demonstrating significant or marked interference 
with his ability to attain or maintain employment.

The RO considered forwarding the veteran's appeal to the 
Director of the Compensation and Pension Service for 
extraschedular consideration, but found that such referral 
was not warranted based upon the evidence on file.  The Board 
concurs.  The veteran is shown at present to be actually 
maintaining substantially gainful employment.  An award of 
TDIU is not warranted on a schedular or extraschedular basis.

ORDER

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU) is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



